___________

                                     No. 96-2053
                                     ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the District
Juan Francisco Flores-Mireles,           *   of Minnesota.
                                         *
              Appellant.                 *


                                     ___________

                      Submitted:     October 25, 1996

                            Filed:   April 24, 1997
                                     ___________

Before WOLLMAN, ROSS and MURPHY, Circuit Judges.

                                     ___________

ROSS, Circuit Judge.


     Appellant Juan Francisco Flores-Mireles appeals from his conviction
by a jury of two counts of possession with intent to distribute cocaine,
21 U.S.C. § 841(a)(1), being a felon in possession of a firearm, 18 U.S.C.
§ 922(g)(1), and being an illegal alien in possession of a firearm, 18
U.S.C. § 922(g)(5).       Following his conviction, appellant was sentenced to
a term of 63 months imprisonment.       On appeal he argues that he was denied
his constitutional right to due process and a fair trial because of various
errors made by the prosecution including Brady violations and prosecutorial
misconduct.    We affirm the conviction by the district court.1




     1
      The Honorable Michael J. Davis, United States District
Judge for the District of Minnesota.
                                       I.


     In September 1994, Officer Bruce Fleury of the Clay County, Minnesota
Sheriff's Department, assigned to the DEA task force, received information
that appellant was distributing substantial quantities of cocaine in the
Fargo/Moorhead area.    Officer Fleury conducted further investigation which
included four controlled buys of cocaine from appellant by a DEA informant
named Gerardo Garza.    Garza carried a wireless transmitter and recorded all
four buys.      After the controlled buys, Officer Fleury obtained search
warrants for appellant's trailer home and vehicles, as well as the home of
Martin Perez, an uncle of the informant and a cooperating government
witness.     Then, based in part on information received from Perez, Officer
Fleury obtained a search warrant for the appellant's farmhouse.


     Appellant was arrested on November 1, 1994, by the Moorhead Police
Department following execution of the search warrants.     As a result of the
search, officers recovered 27.9 grams of cocaine from appellant's vehicle
parked outside his trailer home and 700.7 grams of cocaine from appellant's
farmhouse.        Officers   also   recovered   an   electronic   scale,   drug
paraphernalia, packaging material, drug notes, more than $5,000 cash and
a firearm.    Evidence at trial showed that appellant rented the trailer home
in Moorhead, Minnesota, and, using the name Ramon Santellanes, rented the
farmhouse in Felton, Minnesota, where the 700 grams of cocaine was
recovered.


                                      II.


     Appellant cites a litany of alleged discovery violations on the part
of the government which he contends violated the dictates of Brady v.
Maryland, 373 U.S. 83 (1963), and collectively served to reduce the
effectiveness of defense counsel to try the case and undermined the
confidence in the outcome by the jury.      Appellant




                                      -2-
presents many of these alleged discovery violations without any supporting
argument and consequently they amount to nothing more than "cursory and
summary assertion[s]."    United States v. Gonzales, 90 F.3d 1363, 1369 (8th
Cir. 1996).    We consider only those contentions with sufficient supporting
argument to allow us to review them on appeal.           See id. at 1369-70.


     In order to prove a Brady violation, the "defendant must show that
the prosecution suppressed the evidence, the evidence was favorable to the
accused,   and   the   evidence   was   material    to   the   issue   of   guilt    or
punishment."     United States v. Duke, 50 F.3d 571, 577 (8th Cir.), cert.
denied, 116 S. Ct. 224 (1995).     Evidence is material under Brady "only if
there is a reasonable probability that, had the evidence been disclosed to
the defense, the result of the proceeding would have been different."               Id.
"Reasonable probability" is defined as a "probability sufficient to
undermine confidence in the outcome."         Id.   There is no duty to disclose
evidence that is 1) neutral, speculative or inculpatory, 2) available to
the defense from other sources, 3) not in the possession of the prosecutor,
or 4) over which the prosecutor has no actual or constructive control.


     Appellant first argues that a Brady violation occurred when the
government denied informant Garza's material role in the case and ignored
discovery requests to make Garza known and available prior to trial.                The
government explains it failed to produce evidence of the informant because
no decision was made to use the evidence of the controlled buys through the
testimony of Garza until May 12, 1995, just three days prior to trial.
Although we in no way condone the government's delay in releasing evidence
with regard to the informant, we do not agree with appellant that this
delay amounted to a violation under Brady.          The informant testified about
his participation in the controlled buys from appellant and offered no
exculpatory evidence.     Because no evidence associated




                                        -3-
with the informant was favorable to the appellant, the Brady analysis
simply does not apply.


      Appellant also argues a Brady violation occurred when the government
failed to release the tape recordings of the controlled buys, which were
discoverable under Rule 16(a)(1) of the Federal Rules of Criminal Procedure
as a "recorded statement[] made by the defendant."            On May 15, 1995, the
first day of trial, the district court ordered the tapes to be released to
the   defense   and   further   ordered    the   government   to   have   the   tapes
transcribed and translated by the end of the following day.               After the
second day of trial, the court recessed the trial testimony for six days
at the request of defense counsel in order to complete transcription of the
tapes.   The district court rejected appellant's request that the court
exclude the tapes as a sanction against the government, and instead chose
to allow a continuance to the defense in order to review the tapes.


      Once again the appellant incorrectly characterizes the government's
delayed disclosure of the tape recordings as a Brady violation as this
evidence was not favorable to the appellant.        In fact, to the contrary, the
tapes were highly incriminating and probative of appellant's guilt.               The
district court has broad discretion in fashioning sanctions for violations
of Rule 16, and that decision will be overturned only upon a finding of an
abuse of discretion.    United States v. Manthei, 979 F.2d 124, 126 (8th Cir.
1992).   Here, the district court ordered the immediate release of the tapes
once it became evident the government intended to call Garza as a witness.
Further, the court granted an extended continuance in order to provide time
for the tapes to be transcribed and the defense an opportunity to review
the transcript.       Although delayed, the defense had an opportunity to
examine the transcripts of the tapes and to use them during trial.




                                          -4-
     Appellant also argues that a Brady violation occurred when the
government failed to disclose that it had obtained a latent fingerprint
that had been unidentified and unexamined.   During    direct examination, a
DEA chemist revealed that the missing print card had been found in the DEA
lab file.     At this time the government had the print examined.     Again,
following some delay, the government made the test results available to the
defense for use during trial.    The results were neither inculpatory nor
exculpatory, as they simply showed the print belonged to neither appellant,
Garza nor Perez.    There was no indication to whom the print belonged.


     The district court made clear throughout the proceedings, and we
agree, that the government was remiss in failing to comply with discovery
orders.   While we in no way condone this dereliction of duty, we conclude
that under the circumstances of this case there simply is no cause shown
for reversal of appellant's conviction.      Because none of the allegedly
withheld or delayed release of information was favorable to appellant,
Brady is not implicated.      The court did not abuse its discretion in
choosing appropriate sanctions for the government's actions.


                                    III.


     As his next point for reversal, appellant argues that he was denied
his right to due process and a fair trial as a result of prosecutorial
misconduct.    To reverse a conviction for prosecutorial misconduct, this
court must find both that the prosecutor's conduct was improper and that
it was so offensive as to deprive the defendant of a fair trial.      United
States v. Hale, 1 F.3d 691, 694 (8th Cir. 1993).      To determine the effect
of alleged prosecutorial misconduct, this court will examine the cumulative
effect    of the misconduct, the strength of the evidence against the
defendant, and the curative actions taken.    Id.




                                    -5-
     Appellant contends the government's conduct denied him due process
and a fair trial by (1) failing to disclose the identity of the informant
and to provide discovery related to the informant; (2) failing to correct
false testimony; and (3) arguments made by the prosecutor during closing
argument.     We disagree.


     Disclosure of a confidential informant will not be ordered unless it
is vital to a fair trial.    United States v. Curtis, 965 F.2d 610, 614 (8th
Cir. 1992).    Until the eve of trial, the government chose not to call Garza
as a witness as the controlled buys were not charged conduct in the
indictment.     When the decision was made to call Garza as a witness, the
identity of the informant was disclosed to the defense and a continuance
was granted to allow the defense sufficient opportunity to prepare and
ultimately to fully cross-examine Garza.


     Appellant next asserts two instances where the government allegedly
failed to correct false testimony.      First, he claims the informant was
allowed to testify falsely that there was no written agreement between the
DEA and himself in exchange for his cooperation, and second, that Special
Agent Joseph Jovonovich falsely testified that the case was in fact a
conspiracy case, although the crime of conspiracy was not charged in the
indictment.    Again, appellant contends the prosecutor joined in the false
testimony by failing to correct the errors.


     First, Garza did not testify falsely.     Appellant challenges Garza's
testimony that there was no written agreement from the government that
Garza would not be charged in his own case, but that the government had
discussed a possible sentence reduction.     Appellant points to nothing in
the record that refutes this testimony.       There is discussion regarding
payment vouchers detailing money that Garza may have received in exchange
for his testimony, but nothing discredits Garza's testimony brought to
issue by appellant that Garza had not received a written agreement




                                     -6-
from the government that he would not be charged for his own crime.
        Second,    during   his   cross-examination      by   defense   counsel,      Agent
Jovonovich stated that this "is a conspiracy case."              A sidebar conference
was immediately called at which the district court denied defense counsel's
motion for a mistrial.       The court instructed the jury, however, that there
was no conspiracy charge in this case.                 The obscure reference to a
"conspiracy," while inaccurate, did not deprive appellant of his right to
due process or a fair trial sufficient to reverse the conviction in this
case.     Agent Jovonovich's testimony was subsequently corrected both by
impeachment of the witness and a cautionary instruction by the district
court.      Further, the prosecution did not "join in" this inaccurate
testimony as appellant argues, as the challenged testimony was elicited by
defense counsel and immediately corrected by the court and the defense.


        Finally, appellant claims prosecutorial misconduct occurred during
closing    arguments     when     the   prosecutor     improperly    vouched    for    the
truthfulness of Officer Fleury, suggested that defense counsel had lied,
and stated that Perez and Garza had nothing to gain by their testimony.


        We have reviewed the record for instances of prosecutorial misconduct
that    would     individually    or    collectively   require   a   reversal    of    the
conviction, and we find none.             Further, even if we were to assume the
prosecution committed misconduct, there is no basis in the record to
reverse the conviction considering the overwhelming evidence of guilt
presented at trial.


                                            IV.


        Nor do we agree with appellant that the cumulative effect of trial
court errors constituted a denial of appellant's right to due process or
a fair trial.       Specifically, appellant claims the court




                                            -7-
erred in failing to sequester Officer Fleury, in admitting Rule 404(b)
evidence and in failing to review files in camera.   Again, we have reviewed
those claims and find them to be without merit.   The district court did not
abuse its discretion in choosing not to sequester Officer Fleury during the
trial.   The court did not abuse its discretion in ruling that the Rule
404(b) evidence was offered to show intent and common scheme or plan.
Finally, the district court reviewed in camera a substantial amount of
material.   The fact that the court did not read the entire government file
was not an abuse of discretion.


                                     V.


     Based on the foregoing, the judgment of the district court is
affirmed.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -8-